Exhibit 10.33

 

LOGO [g44971imgex33002.jpg]   LOGO [g44971imgex33001.jpg]   

99 PARK AVENUE NEW YORK, N. Y. 10016

(212) 697-4200

as of January 31, 2007

Cygne Designs, Inc.

11 West 42nd Street

New York, New York 10036

 

  Re: Factoring Agreement dated July 31, 2005

 

Gentlemen:

We refer to the Factoring Agreement dated as of July 31, 2005 (as amended, the
“Factoring Agreement”), which among other things sets forth the terms on which
Milberg Factors, Inc. (“Milberg”) has agreed to make certain discretionary
advances available to Cygne Designs, Inc. (the “Borrower”). All capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Factoring Agreement.

WHEREAS, the Factoring Agreement, without limiting Milberg’s discretion with
respect to the provision of advances, requires that the Borrower be in
compliance with certain financial covenants; and

WHEREAS, on December 18, 2006 Milberg waived and consented to the Borrower’s
non-compliance with certain financial covenants during the period beginning on
October 31, 2006 through January 31, 2007; and

WHEREAS, the Borrower has advised Milberg that the Borrower will continue to be
in non-compliance with such financial covenants on and after January 31, 2007;
and

WHEREAS, the Borrower has requested that Milberg consent to such non-compliance
(without in any way limiting Milberg’s discretion with respect to the provision
of any such advances) for the period beginning on January 31, 2007 through
April 30, 2007.

NOW, THEREFORE:

 

1.

Each of the Borrower and Milberg agree that all references to the “Subordinated
Promissory Note” in the Factoring Agreement (as amended hereby) shall be deemed
to refer to and to include (i) the Subordinated Secured Promissory Note dated
July 31, 2005 issued by the Borrower in favor of Diversified Apparel Resources,
LLC (formerly known as Commerce Clothing Company, LLC) and subsequently assigned
to Serge Kraif with



--------------------------------------------------------------------------------

 

effect from November 1, 2006, (ii) the Subordinated Convertible Promissory Note
dated as of January 31, 2007 issued by the Borrower in favor of Serge Kraif and
(iii) any other payment obligation arising therefrom, in connection therewith or
as a result of any conversion, exchange or termination thereof, including,
without limitation, any obligation in respect of the Note Deferral (as defined
in the Note Conversion Agreement dated January 31, 2007 by and between the
Borrower and Serge Kraif (the “Conversion Agreement”)) or any obligation to make
the Deferral Payment (as defined in the Conversion Agreement).

 

2.

Milberg hereby waives and consents to the Borrower’s breach of, and
non-compliance with (i) the Tangible Net Worth covenant set forth in clause
(o) of the definition of “Event of Default” in Section 6 of the Factoring
Agreement (the “Net Worth Covenant”) for the period beginning on January 31,
2007 through April 30, 2007; and (ii) the Working Capital covenant set forth in
clause (p) of the definition of “Event of Default” in Section 6 of the Factoring
Agreement (the “Working Capital Covenant” and together with the Net Worth
Covenant, the “Applicable Financial Covenants”) for the period beginning on
January 31, 2007 through April 30, 2007; provided that such waiver and consent
shall be expressly conditioned on the accuracy of the representations of, and
the continued compliance from and after the date hereof with the covenants by,
the Borrower as set forth in paragraphs 2 and 3 below. Such waiver and consent
is specific to the Borrower’s non-compliance with, and breach of, the Applicable
Financial Covenants with respect to the above specified period, and shall in no
way or manner be construed to apply to any other time period or other term,
condition, covenant or obligation contained in the Factoring Agreement.

 

3. The Borrower represents and warrants to Milberg that:

 

  (a) the Borrower has not made any distribution, dividend or other payment to
its stockholders (in their capacity as such) or any payment in respect of the
Subordinated Promissory Note (other than the October 31, 2006 payment) during
the period beginning on October 31, 2006 through the date hereof;

 

  (b) each representation and warranty of the Borrower set forth in the
Factoring Agreement and all related agreements is, and will be, true and
accurate in all material respects as of the date such representation or warranty
was made or deemed made;

 

  (c) except for the breach of the Applicable Financial Covenants described
above, the Borrower is, and will be, in compliance with each covenant (financial
or otherwise) set forth in the Factoring Agreement and all related agreements.



--------------------------------------------------------------------------------

3. In addition to, and not in limitation of, any restriction set forth in the
Factoring Agreement, the Borrower hereby agrees, confirms and covenants that,
without the prior written consent of Milberg, it shall not make any
distribution, dividend or other payment to its stockholders (in their capacity
as such) or any payment in respect of the Subordinated Promissory Note.

The Borrower agrees, acknowledges and affirms that all advances made under the
Factoring Agreement are payable upon demand and that neither (i) this letter
agreement or anything herein, including, without limitation, the waiver and
consent to the breach of the Applicable Financial Covenants, nor (ii) the
enumeration in this letter agreement, or in any other document relating to such
advances, of specific obligations and/or conditions to the availability of such
advances shall not be construed to qualify, define or otherwise limit Milberg’s
right, power or ability, at any time, to make demand for payment of the entire
outstanding principal of and interest due under the Factoring Agreement.

The Borrower acknowledges and agrees that, except as specifically set forth
above, all terms and conditions of the Factoring Agreement remain unchanged and
that the Factoring Agreement remains in full force and effect. Subject to the
waiver and consent provided for herein, the Borrower hereby ratifies, confirms
and reaffirms all the terms and conditions in the Factoring Agreement.

All security described in the Factoring Agreement and any related security
agreement entered into in connection therewith shall continue to secure all
indebtedness, liabilities and obligations of the Borrower to Milberg, and all
provisions, covenants and agreements contained in any related security agreement
are hereby confirmed, ratified and reaffirmed, and each such agreement is and
shall remain in full force and effect.

Hubert Guez hereby acknowledges, ratifies and reaffirms his guaranty in favor of
Milberg dated as of July 31, 2006.

*****



--------------------------------------------------------------------------------

[Signature Page to January 31, 2007 Consent, Waiver and Amendment]

 

Very truly yours, MILBERG FACTORS, INC. By:   /s/ William A. Zisfein   Name:
William A. Zisfein   Title: Senior Vice President

THE UNDERSIGNED EACH AGREE THAT THE TERMS AND CONDITIONS OF THE FOREGOING LETTER
AGREEMENT ARE HEREBY AGREED TO AND ACCEPTED AS OF THE DATE FIRST WRITTEN ABOVE.

Acknowledged, agreed to and accepted:

 

CYGNE DESIGNS, INC. By:   /s/ Roy E. Green   Name: Roy E. Green   Title:   Chief
Financial Officer, Treasurer and Secretary

 

GUARANTOR: /s/ Hubert Guez HUBERT GUEZ